Citation Nr: 0800800	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N.C. 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania in which the RO denied the 
benefit sought on appeal.  The appellant, who had active 
service from January 1970 to December 1973, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.  The appellant testified at a 
hearing before the undersigned Veterans Law Judge in January 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder ("PTSD") discloses a need 
for further development prior to final appellate review.  

In this regard, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) requires that VA make 
reasonable efforts to obtain relevant records that the 
claimant has adequately identified and authorized the VA to 
obtain. 38 U.S.C.A. § 5103A (West 2002).  Further, in a case 
of records held by a Federal department or agency, VA shall 
continue their efforts to obtain these records unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile. Id.

A review of the record on appeal reveals that the appellant 
has notified VA that he has recently been granted disability 
benefits from the Social Security Administration ("SSA"). 
See January 2007 BVA hearing transcript, pgs. 12, 20-21.  It 
appears that the RO previously requested information 
pertaining to the appellant from SSA in August 2005; however, 
the appellant had not been approved for disability benefits 
at that time. August 2005 request for SSA disability 
benefits; September 2005 SSA response.  According to the 
appellant, he was not awarded SSA benefits until November 
2006. January 2007 BVA hearing transcript, p. 20.  While SSA 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the appellant in gathering such 
records. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992) (concluding VA has a duty to obtain SSA records when 
it has actual notice that the veteran was receiving SSA 
benefits); see also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Quartuccio v. Principi, 16 Vet. App. 183, 187- 88 (2002) 
(stating that "the possibility that the SSA records could 
contain relevant evidence . . . cannot be foreclosed absent a 
review of those records").  Since the Board is on notice that 
the appellant is now receiving SSA disability benefits and 
the appellant's SSA records are not contained in the claims 
file, the Board finds that the case must be remanded in order 
for the RO to obtain these records. 

In addition, the Board observes that during his January 2007 
BVA hearing, the appellant testified that he currently 
receives treatment at the VA medical facility in 
Philadelphia, Pennsylvania for his PTSD. January 2007 BVA 
hearing transcript, pgs. 9-11.  However, a review of the 
claims file reveals the most recent VA medical records 
contained therein are dated in October 2005.  In view of the 
appellant's testimony, the RO is requested upon remand to 
obtain any additional available VA medical records applicable 
to the appellant's claim.  In addition, a remand of this 
claim will afford the RO the opportunity to provide the 
appellant with appropriate VCAA notice regarding the merits 
of his claim and remind him of the need to submit additional 
evidence supportive of his alleged PTSD stressor events. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
January 2007 BVA hearing transcript, p. 19.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, the Board finds that 
further development of the case is necessary.  The case is 
being returned to the RO via the AMC in Washington, D.C.; VA 
will notify the appellant if further action on his part is 
required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and in compliance Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the Social 
Security Administration and request 
copies of the evidence relied upon by 
that agency to determine that the 
appellant was eligible for Social 
Security Administration disability 
benefits in approximately November 
2006.  Any such records received should 
be associated with the appellant's 
claims file.  If the search for such 
records has negative results, a 
statement to that effect should be 
placed in the appellant's claims file.

3.  The RO should obtain and associate 
any outstanding VA medical records 
pertaining to the appellant from the VA 
medical facility located in 
Philadelphia, Pennsylvania dated from 
October 2005 to the present.  

4.  The RO should complete any 
development deemed necessary should the 
appellant provide additional information 
that can be used to verify his alleged 
PTSD stressor events.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



